Boslaugh, J.
Upon a plea of nolo contendere to robbery the defendant was sentenced to imprisonment for 5 to 10 years. He has appealed and contends the sentence was contrary to law and was excessive.
The defendant was originally charged with rob*831bery and use of a firearm to commit a felony. Thereafter an amended information was filed alleging that the defendant was an habitual criminal. On the day set for trial, pursuant to a plea bargain, the information was amended by striking the allegation that the defendant was an habitual criminal and count II of the information was dismissed. The defendant then entered a plea of nolo contendere to the charge of robbery.
The defendant contends that he should have been sentenced under the provisions of the Nebraska Criminal Code which became effective January 1, 1979. The offense here was committed on February 6, 1978, before the new criminal code became effective. In State v. Weinacht, ante p. 124, 277 N. W. 2d 567, we held that offenses committed before January 1, 1979, are to be punished according to the law in effect at the date of the offense. See § 28-103 (1), R. S. Supp., 1978. See, also, State v. Fuller, ante p. 233, 278 N. W. 2d 756.
The robbery involved in this case occurred when the defendant, carrying a gun, took approximately $300 from the cashier at Cinema X in Lincoln, Nebraska.
The defendant is nearly 45 years of age and has a lengthy criminal record including convictions for burglary, receiving stolen property, and armed robbery. In view of the defendant’s past record and the serious nature of the offense committed in this case, the sentence imposed was not excessive.
The judgment is affirmed.
Affirmed.